DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 28, 30, 31, 33, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (WO 2008/026090) (“Lawson”), in view of Kathumbi-Jackson et al. (US 2005/0132463 A1) (“Jackson”), Afshari (US 2012/0328841 A1), Wu (US 5539072), and Gallez et al. (US 2013/ 0165008 A1) (“Gallez”).
With respect to claim 27, Lawson discloses a laminate comprising a liquid impervious, moisture vapor permeable film positioned between a first material and a second material (p. 4, lines 25-32, p. 8, lines 31-32, p.9, lines 1-6), wherein the first material comprises a nonwoven layer and the second material comprises a spunbond-meltblown-spunbond laminate (p. 9, lines 1-4).  Lawson is silent with respect to the film being an elastic film.  Jackson discloses a laminate suitable for surgical gowns comprising an elastic film sandwiched between nonwoven layers (abstr., 0060, 0065).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the film of Lawson as an elastic film, as Jackson discloses that elastic films are known in the art of laminates suitable for surgical gowns, Lawson’s laminate also suitable for surgical gowns (p. 4, lines 25-32).  Lawson discloses the film includes titanium dioxide and carbon (p. 5, lines 1-7
The references are silent with respect to the further components of the laminate as recited in the claim.
Afshari discloses a laminate (0010, 0083) comprising a nonwoven layer and a film, the film and the nonwoven layer comprising carbon black pigment and titanium dioxide to produce opacity of at least 98%, the laminate suitable for surgical gowns (0097-0100).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include carbon black pigment in the film and the first and second materials of Lawson, as well as titanium dioxide in the first and second materials of Lawson, as it is known in the art that such films and nonwoven materials are suitable for surgical gowns for the purpose of obtaining opacity.  The range of opacity of Afshari overlaps the range recited in claim 27; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Afshari also discloses opacity of at least about 99% (0100); it is the Examiner’s position that the laminate of Afshari discloses a light transmittance that satisfies the range of less than about 0.1.  
The references are silent with respect to the elastic film including a fluorochemical additive, and the first and second materials including a slip additive.
Wu discloses a laminate wherein the film comprises a fluorochemical additive to provide surgical gowns including a laminate with hydrophobic and oleophobic properties (abstr., col. 5, lines 32-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film of Lawson with a fluorochemical in order to impart hydrophobic and oleophobic properties to the material.  Regarding the first and second material comprising a slip additive, Gallez discloses laminates including nonwovens to be used in surgical gowns, the nonwovens including a slip additive (0070, 0082-0084).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second materials of Lawson including a slip additive, as it is known in the art of laminates to be used for surgical gowns, to include slip additives in the nonwovens.  It has been held to select a known material based on its suitability for use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 28, Lawson, Jackson, Afshari, Wu, and Gallez teach the material of claim 27.  Lawson discloses the film comprising calcium carbonate (p. 5, lines 1-4), the film comprising a core layer (p. 7, lines 1-2), but is silent as to the specific amount of that filler in the core layer as recited in the claim.  Afshari discloses an amount of calcium carbonate in the film of at least about 5% (0055).  The range of the amount overlaps the range recited in claim 28; overlapping ranges have been held to establish prima facie obviousness (MPEP 2133.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the core layer of Lawson calcium carbonate in the amount as disclosed in Afshari, as that amount is suitable for laminates used in surgical gowns.
As to claim 30, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27.  Gallez discloses slip additives such as oleamide and erucamide, added in the amount of from about 0.25 wt. % to about 7.5 wt.% (0071).  The range of the percentage of the amount overlaps the range recited in claim 30; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 31, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27.  Lawson discloses the first material including a spunbond layer (p. 9, lines 1-4).
Regarding claim 33, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27.  Afshari discloses meltblown layers comprising polypropylene (0071-0073, 0076), used in surgical gowns (0097).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the meltblown layer of the second material of polypropylene, as meltblown layers comprising polypropylene used in surgical gowns are known in the art.
As to claim 36, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27.  Lawson discloses the film having a basis weight of from 7 to 34 gsm (p. 11, lines 8-10).  The range of basis weight overlaps the range recited in claim 36; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 37, Lawson, Jackson, Afshari, Wu and Gallez, teach the material of claim 27.  Lawson discloses the nonwoven layer has a basis weight ranging from 7 gsm to 34 gsm (p. 11, lines 8-10), and the spunbond-meltblown-spunbond laminate has a basis weight ranging from 17 to 51 gsm (p. 11, lines 11-13).  The basis weight ranges overlap the ranges recited in claim 37; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 38, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27.  Since the references teach the material including all the elements as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art that the material according to the references satisfies the requirements of claim 38.

Claim(s) 29, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson, in view of Jackson, Afshari, Wu, and Gallez, and further in view of Little et al. (US 2008/0108268 A1) (“Little”).
With respect to claim 29, Lawson, Jackson, Afshari, Wu, and Gallez teach the material of claim 27, but are silent with respect to the specific amount of the fluorochemical additive in the core layer as recited in the claim.  Little discloses a breathable film comprising a fluorochemical in the core layer in the amount of at least 0.5% (abstr., 0041).  The percentage range of the fluorochemical overlaps the range recited in claim 29; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the fluorochemical additive in the core layer of Lawson in the amount as disclosed in Little, as such an amount is known in the art of breathable films.
Regarding claim 34, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27, but are silent specifically with respect to the core layer of the elastic film comprising polypropylene.  Little discloses a breathable film comprising a core layer comprising polypropylene (abstr., 0031, 0033).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the core layer of Lawson comprising polypropylene as it is known in the art of breathable films to form core layers comprising polypropylene.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
As to claim 35, Lawson, Jackson, Afshari, Wu and Gallez teach the material of claim 27.  Lawson discloses the film comprises a first skin layer and a second skin layer disposed in opposite sides of the core layer (p. 7, lines 1-2), but are silent with respect to the first skin layer and a second skin layer as recited in the claim.  Little discloses a breathable film comprising a first and second skin layers disposed on opposite sides of the core layer, each skin layer comprising a copolymer of propylene and ethylene (0047, 0048, 0052, 0053), wherein the ethylene is present in an amount overlapping the range recited in claim 35 (0052, 0053); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second skin layers of Lawson as disclosed in Little, as it is known in the art of breathable films to form skin layers comprising copolymers of propylene and ethylene, ethylene present in the amount as disclosed in Little.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson, in view of Jackson, Afshari, Wu, and Gallez, and further in view of Shawver et al. (US 5652051) (“Shawver”).
With respect to claim 32, Lawson, Jackson, Afshari, Wu, and Gallez teach the material of claim 27.  Lawson discloses the first material and the spunbond layer that comprise polyethylene copolymers (p. 11, lines 5-9), but are silent as to the specific copolymer as recited in the claim.  Shawver discloses spunbond fabric that can be used for surgical gowns that comprises a copolymer of propylene and ethylene, the amount of ethylene being between 5 and 7.5 wt.% of the copolymer (abstr., col. 1, lines 62-65, col. 3, lines 60-67).  The percentage range of ethylene overlaps the range recited in claim 32; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first material and each spunbond layer of Lawson of a copolymer of propylene and ethylene as disclosed in Shawver, as the material of Shawver is suitable for use in surgical gowns, as is the laminate of Lawson (p. 4, lines 25-32).







Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783